Opinion by
Judge Kramer,
The record in this case indicates that the claim petition involved was filed under the Pennsylvania Occupational Disease Act1 and that the petition was never amended. Despite this fact, the referee awarded benefits under the Pennsylvania Workmen’s Compensation Act,2 and the Board affirmed.
This case is controlled by our recent decisions holding that the referee and the Board may not award benefits under the Workmen’s Compensation Act when a claim petition is filed under the Occupational Disease Act, and never amended.3 Since the referee and the Board erred by awarding benefits under the Workmen’s Compensation Act, we will remand to the Board for a proper determination pursuant to the Occupational Disease Act.
We therefore
Order
And Now this 14th day of January, 1976, the order of the Workmen’s Compensation Appeal Board in the *3above matter is hereby reversed and it is ordered that this case be remanded to the Workmen’s Compensation Appeal Board for a proper determination pursuant to the Pennsylvania Occupational Disease Act; such additional evidence may be received as the Board, in its discretion, deems necessary.

. Act of July 21, 1939, P.L. 566, as amended, 77 P.S. §1201 et seq.


. Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §1 et seq.


. O’Donnell v. City of Scranton, 22 Pa. Commonwealth Ct. 411, 349 A.2d 502 (1975); Workmen’s Compensation Appeal Board v. City of Hazleton, 21 Pa. Commonwealth Ct. 522, 347 A.2d 332 (1975); and Workmen’s Compensation Appeal Board v. Wlodarczyk, 21 Pa. Commonwealth Ct. 495, 347 A.2d 763 (1975).